EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Eusebi on 8/18/2022.

The application has been amended as follows: 

1. (Currently Amended) A magnetic stimulation probe operable to produce a probe electromagnetic field within a selected region of an anatomy of a patient comprising:
	a first generally planar magnetic field generating coil having a first coil trace having a decreasing radial spiral which passes about a first central portion, the first coil trace having a first electric current traveling along a first directional path and having a first plurality of separated portions each having a first respective set of different radii from the first central portion along a bisecting line, the first coil trace having a first end at a first outer surface and a second end at an inner surface of the coil, the first planar coil having a second coil trace having a second electric current traveling in a second directional path which is interleaved within the first coil trace of the first coil and parallel to the first directional path but in the a direction opposite to the first directional path, and having a second plurality of separated portions each having a second respective set of different radii from the first central portion along the bisecting line, the second trace having a third end at the first outer surface and a fourth end at an inner surface of the coil; 
wherein the probe electromagnetic field is operable to induce a current in a conductive material, and wherein the first and third ends are electrically coupled; and
	an alignment member configured to allow placement of the probe adjacent a patient’s body, wherein the magnetic stimulation probe is operable to stimulate a selected portion of the patient.

4. (Currently Amended) The system of Claim 2 further comprising a second generally planar magnetic field generating coil having a third coil trace having a decreasing radial spiral which passes about a second central portion, the third coil trace having a third electric current traveling along a third directional path and having a third plurality of separated portions each having a third respective set of different radii from the second central portion along a second bisecting line, the second planar coil having a fourth coil trace interleaved between the third coil trace of the second al path but a direction opposite to the third directional path, and having a fourth plurality of separated portions each having a fourth respective set of different radii from the second central portion along the bisecting line, the third and fourth coils traces being alternated and interleaved along the bisecting line. 

10. (Currently Amended) A magnetic stimulation probe operable to produce a probe electromagnetic field within a selected region of an he anatomy of a patient comprising:
	a first magnetic field generating coil having a first coil trace having a decreasing radial spiral which passes about a first central portion, the first coil trace having a first electric current traveling along a first directional path and having a first plurality of separated portions each having a first respective set of different radii from the first central portion along a bisecting line, the first coil having a second coil trace interleaved between the first coil trace of the first coil and having a second electric current traveling in a second directional path which is parallel to and opposite the first directional path, and having a second plurality of separated portions each having a second respective set of different radii from the first central portion along the bisecting line;
wherein the probe electromagnetic field is operable to induce a current in a conductive material;
	an alignment member configured to allow placement of the probe adjacent a patient’s body; and
	a second magnetic field generating coil having a third coil trace having a decreasing radial spiral which passes about a second central portion, the third coil trace having a third electric current traveling in a third directional path and  having a third plurality of separated portions each having a third respective set of different radii from the second central portion along a second bisecting line, the second coil having a fourth coil trace interleaved between the third coil trace of the second coil and having a fourth electric current traveling in a fourth directional path which is parallel to and opposite the third directional path, and having a fourth plurality of separated portions each having a fourth respective set of different radii from the second central portion along the bisecting line.

18. (Previously Presented) A magnetic stimulation probe operable to produce a probe electromagnetic field within a selected region of an anatomy of a patient comprising:
	a first magnetic field generating coil having a first coil trace having a decreasing radial spiral which passes about a first central portion, the first coil trace having a first electric current traveling along a first directional path and having a first plurality of separated portions each having a first respective set of different radii from the first central portion along a bisecting line, the first coil having a second coil trace interleaved between first coil trace of the first coil and having a second electric current traveling in a second directional path which is parallel to and opposite the first directional path, and having a second plurality of separated portions each having a second respective set of different radii from the first central portion along the bisecting line; 
wherein the probe electromagnetic field is operable to induce a current in a conductive material;
	a second magnetic field generating coil having a third coil trace having a decreasing radial spiral which passes about a second central portion, the third coil trace having a third electric current traveling in a third directional path and having a third plurality of separated portions each having a third respective set of different radii from the second central portion along a second bisecting line, the second coil having a fourth coil trace interleaved between the third coil trace of the second al path which is parallel to and opposite the third directional path, and having a fourth plurality of separated portions each having a fourth respective set of different radii from the second central portion along the bisecting line, wherein the first trace is electrically coupled to the third trace, and wherein the second trace is electrically coupled to the fourth trace and wherein the first and second coils produce a focused high intensity magnetic field within a predefined volume at a predetermined distance from the first and second coils.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Drawings
The drawings were received on 8/15/2022.  These drawings are unacceptable.
The drawings are objected to because the text in the key at the top of the graph and some of the numbers on the axes of figure 4 are blurred/illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 10, and 18, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has a planar magnetic field generating coil the have a coil traces that is interleaved with another coil trace where the current in the coil traces flow in parallel and opposite directions.
Claims 2-9, 11-17, 19, and 20 are dependent on allowed matter from claims 1, 10, or 18 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791